Case 9:19-cv-80825-DMM Document 57 Entered on FLSD Docket 12/12/2019 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

CASE NO.: 19-CV-80825-DMM
JENNIFER QUASHA, on behalf of her son, H.Q., a minor,

 

PLAINTIFF(s)

V.

CITY OF PALM BEACH GARDENS, FLORIDA,

DEFENDANT(s)

/

Matthew Dietz, Esquire Scott Alexander, Esquire
Disability Independence Group, Inc. Johnson Anselmo, et al.
2990 SW 35th Avenue 2455 E. Sunrise Boulevard, Suite 1000
Miami, FL 33133 Ft. Lauderdale, FL 33304
Email: mdietz@justDIGit. org; Email: alexander@jambg.com;
AA@usdisabilitylaw.com; blanca@jambg.com
aa(@justdigit.org

NOTICE OF MEDIATION

YOU ARE HEREBY NOTIFIED, pursuant to the agreement of the parties and the provisions of Florida
Statutes Chapter 44, that a Mediation Conference has been scheduled as follows:

Mediator: Alvin Capp

Mediation Date: January 13, 2020

Mediation Time: 1:00 P.M.

Mediation Location: Upchurch Watson White & Max, 1645 Palm Beach Lakes Blvd., Suite 400
Iberia Bank Bldg, West Palm Beach, FL 33401

Time Reserved: 2.00 Hours

 

The terms and provisions of the confirmation letter accompanying this Notice of Mediation are hereby incorporated
by reference into this Notice of Mediation.

If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are
entitled to the provision of certain assistance at no cost to you. Please contact the ADA Coordinator in the
Administrative office of Upchurch Watson White & Max, 125 S. Palmetto Avenue, Daytona Beach, FL 32114,
Telephone 386-253-1560 or 800-264-2622, within two (2) working days of receipt of this Notice of Mediation.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Mediation has been served
by e-mail to the above named addressees on Thursday, December 12, 2019.

UPCHURCH WATSON WHITE & MAX
Royal Palm at Southpointe

900 South Pine Island Road, Suite 410
Plantation, FL 33324

Phone: 954-423-8856 / Fax: 954-334-2838
Toll Free: 800-863-1462

Website: www.uww-adr.com

ay. LiL Veto

Charles N. Tetunic, Esquire~ Shareholder
FL Bar No. 336191
FOR: Alvin Capp

DayYTONA BEACH ¢ MAITLAND/ORLANDO * OCALA * JACKSONVILLE ¢ FORT LAUDERDALE ¢ WEST PALM BEACH ¢ MIAMI * BIRMINGHAM
